NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit
                                         2009-1565


                         ROTHE DEVELOPMENT CORPORATION,

                                                      Plaintiff-Appellant,

                                              v.

                            DEPARTMENT OF DEFENSE and
                           DEPARTMENT OF THE AIR FORCE,

                                                      Defendants-Appellees.


       David F. Barton, The Gardner Law Firm, of San Antonio, Texas, argued for plaintiff-
appellant.

       Conor B. Dugan, Attorney, Appellate Section, Civil Rights Division, United States
Department of Justice, of Washington, DC, argued for defendants-appellees. With him on
the brief were Thomas E. Perez, Assistant Attorney General, Mark L. Gross and Lisa Wilson
Edwards, Attorneys.

Appealed from: United States District Court for the Western District of Texas

Judge Xavier Rodriguez
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2009-1565


                     ROTHE DEVELOPMENT CORPORATION,

                                                     Plaintiff-Appellant,

                                         v.

                        DEPARTMENT OF DEFENSE and
                       DEPARTMENT OF THE AIR FORCE,

                                                     Defendants-Appellees.


                                  Judgment

ON APPEAL from the     United States District Court for the Western District of Texas

in CASE NO(S).         98-CV-1011

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, LOURIE and BRYSON, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED May 4, 2010                        /s/ Jan Horbaly
                                         Jan Horbaly, Clerk